UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1484



JERALD JAY ZEGER,

                                              Plaintiff - Appellant,

          versus


BOARD OF VISITORS, THE NAVAL ACADEMY; JOSEPH
SPINELLI; PETER FIRENZI; MICHAEL HOREAN; KERRY
TAYLOR; MONICA TOMASZEWSKI; LEAH SE LOS REYES;
LINDA-MD KIRILENKO; THE BOARD OF REGENTS,
UNIVERSITY OF MARYLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
652-MJG)


Submitted:   November 18, 2002          Decided:     December 18, 2002


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerald Jay Zeger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerald Jay Zeger appeals the district court’s order dismissing

his civil rights complaint for lack of jurisdiction.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Zeger v. Board

of Visitors, No. CA-02-652-MJG (D. Md. Mar. 20, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2